Case 20-41308        Doc 194    Filed 03/27/20 Entered 03/27/20 15:35:01            Main Document
                                            Pg 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:

 FORESIGHT ENERGY, LP, et al.                         Case No.: 20-41308-659

          Debtors.                                    Honorable Kathy A. Surratt-States

                                                      Chapter 11

                                                      Jointly Administered


       NOTICE OF APPEARANCE AND REQUEST FOR ELECTRONIC NOTICES

          PLEASE TAKE NOTICE THAT pursuant to Rule 9010(b) of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), the undersigned counsel hereby enters her

 appearance on behalf of Fabick Mining, Inc. and John Fabick Tractor Company (the “Fabick

 Entities”) and requests that all notices given or required to be given and papers served or required

 to be served in the above-captioned case in accordance with Bankruptcy Rules 2002, 3017, 4001

 and 9007 and the applicable Local Rules be served upon:

                                        Cullen D. Speckhart
                                            Cooley LLP
                               1299 Pennsylvania Ave., NW, Suite 700
                                    Washington, DC 20004-2400
                                     Telephone: (202) 776-2052
                                        Fax: (202) 842-7899
                                  Email: cspeckhart@cooley.com

           PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

 notices and papers specified above, but also includes, without limitation, any orders and notices

 of any application, order, notice, motion, petition, pleading, request, complaint or demand,

 whether formal or informal, whether written or oral, and whether transmitted or conveyed by

 mail, delivery, electronically, telephone, facsimile or otherwise, which affect the Debtors,
Case 20-41308       Doc 194      Filed 03/27/20 Entered 03/27/20 15:35:01             Main Document
                                             Pg 2 of 3


 property of the Debtors, or any rights or interest of creditors and parties in interest in the above-

 captioned case.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

 Electronic Notices shall not be deemed or constructed to be a waiver of the Fabick Entity’s rights

 (1) to have final orders entered only after de novo review by a District Judge; (2) to trial by jury

 in any proceeding so triable in this case or any case, controversy, or proceeding arising in or

 related to this case; (3) to have the District Court withdraw the reference in any matter subject to

 mandatory or discretionary withdrawal; or (4) any other rights, claims, actions, defenses, setoffs,

 or recoupments to which the Fabick Entities are or may be entitled, in law or equity, including

 without limitation, any rights under any arbitration provisions, all of which rights, claims,

 actions, defenses, setoffs, and recoupments the Fabick Entities expressly reserve.



 Dated: March 27, 2020                                  Respectfully submitted,

                                                        /s/ Cullen D. Speckhart

                                                        Cullen D. Speckhart (MSB 68681)
                                                        COOLEY LLP
                                                        1299 Pennsylvania Avenue, NW
                                                        Suite 700
                                                        Washington, DC 20004
                                                        Telephone: (202) 842-7800
                                                        Direct: (202) 776-2052
                                                        Email: cspeckhart@cooley.com

                                                        ATTORNEY FOR FABICK MINING, INC.
                                                        AND JOHN FABICK TRACTOR
                                                        COMPANY




                                                   2
Case 20-41308       Doc 194         Filed 03/27/20 Entered 03/27/20 15:35:01      Main Document
                                                Pg 3 of 3


                                     CERTIFICATE OF SERVICE
          I hereby certify that on March 27, 2020, I caused a copy of the foregoing document to be

 served by this Bankruptcy Court’s Electronic Case Filing System (CM/ECF) to all users registered

 to receive notices in this case.


                                                /s/ Cullen D. Speckhart
                                                Cullen D. Speckhart


 222556066 v1




                                                   3
